internal_revenue_service department of the treasury number release date index number x washington dc person to contact telephone number refer reply to cc psi - plr-152395-01 date date y lp llc a b c d1 d2 d3 d4 d5 state dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting rulings under sec_1361 and sec_1362 of the internal_revenue_code the information submitted states that llc was chartered in state on d1 at that time a and b received membership interests in llc also at that time a and b the shareholders of x an s_corporation transferred an aggregate of of x to llc additionally x filed articles of conversion under state law pursuant to which x plr-152395-01 converted from a state corporation to a state limited_partnership effective d2 x changed its name to lp for federal tax purposes lp elected to be classified as an association_taxable_as_a_corporation effective d2 lp represents that it was intended for lp to remain an s_corporation a b x and lp believed that pursuant to sec_301_7701-3 llc would be a disregarded_entity for federal tax purposes however a and b remained the owners of llc therefore llc was a partnership for federal tax purposes and not a disregarded_entity the shareholders of lp were not aware that a two member llc is not a disregarded_entity for federal tax purposes and therefore not an eligible shareholder of an s_corporation in d3 while reviewing lp’s records lp’s accountant questioned whether llc was an eligible shareholder of an s_corporation lp consulted with a law firm and discovered that llc was not a disregarded_entity and therefore was not an eligible shareholder upon learning that a two member llc was not an eligible shareholder of an s_corporation a transferred his ownership_interest in llc to b as part of this transaction c b’s spouse became a direct owner as a limited_partner owner of lp b lp’s president represents that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent b represents also that lp and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning lp and each person who was or is a shareholder of lp at any time since d1 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period under lp’s partnership_agreement llc is the general_partner and a b and c are the limited partners on d4 lp requested a ruling under sec_1362 however due to the structure of lp at that time the service could not rule as revproc_2001_3 dollar_figure provided that the service would not rule on whether a state law partnership electing to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 on d5 lp was reorganized y a corporation was formed under state law a b and c transferred all the limited_partnership interests in lp to y in exchange for common_stock in y b transferred all of the outstanding member interest in llc to y b represents that the transaction qualified as an exchange under sec_351 y filed form_2553 an election to be an s_corporation effective d5 y filed form_8869 qualified_subchapter_s_subsidiary election for lp to treated as qualified_subchapter_s_subsidiary following this restructuring a b and c are the shareholders of y an s_corporation lp became a qsub of y direct ownership and through llc a disregarded_entity sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation plr-152395-01 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_301_7701-2 provides that for purposes of sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-3 provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with two or more members is classified as a partnership unless the entity elects otherwise while a domestic eligible_entity with a single owner is disregarded as a separate_entity unless the entity elects otherwise sec_301_7701-2 provides that for federal tax purposes the term plr-152395-01 corporation means an association as determined under sec_301_7701-3 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_1361 provides that a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1_1361-4 provides that except for purposes of sec_1361 and sec_1_1361-2 the stock of a qsub shall be disregarded for all federal tax purposes under sec_1361 and sec_1_1361-4 the separate existence of a qsub is disregarded for federal tax purposes such that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation in addition sec_1_1361-4 states that except for purposes of sec_1361 and sec_1_1361-2 determining if the parent s_corporation owns the requisite stock to make the qsub election the stock of a qsub shall be disregarded for all federal tax purposes for purposes of sec_301_7701-3 a state law partnership is an eligible_entity consequently a state law limited_partnership may elect to be classified as a corporation for federal tax purposes accordingly based on the information and representations provided we conclude that lp is an association taxable as corporation pursuant to sec_301_7701-3 and therefore y may elect to treat lp as a qsub under sec_1361 additionally based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation terminated on d1 because a and b transferred shares of x to an ineligible shareholder on that date we hold also that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 plr-152395-01 we further hold that under the provisions of sec_1362 lp will be treated as an s_corporation from d1 to d5 provided that x’s election x’s original election which applies to lp to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 from d1 to d5 a b and c community_property interest will be treated as though they held their shares in lp directly rather than through llc additionally from d1 to d5 a b and c must include their pro_rata share of the separately and non-separately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 if any of the shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion regarding whether lp or y is otherwise eligible to be an s_corporation except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
